                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


MAGNOLIA FINANCIAL GROUP                                 CIVIL ACTION


VERSUS                                                   NO: 15-7144


KENNETH ANTOS, ET AL                                     SECTION “H”




                             FINAL JUDGMENT


IT IS ORDERED, ADJUDGED, and DECREED that:
  1. The Notes entered into by and between Antos, Becklean and KCI are
    valid and enforceable per their terms and as outlined in ECF 25 and ECF
    220;
  2. There was default under the Notes by Becklean, Antos and KCI by at
    least October 21, 2015 as outlined in ECF 220 due to lack of payment by
    the debtors;
  3. Judgment is rendered in favor of Magnolia Financial Group, LLC and
    against the defendants, Kenneth Antos, David Becklean and KCI
    Investments, LLC, in solido, in the amount of $2,947,518.81, as of June
    13, 2016, together with legal interest as provided by law from date of



                                   1
   demand until paid as previously determined by order of the court in ECF
   220;
4. Of the $2,947,518.81, this Court issues judgment in the amount of
   $931,500.00, plus judicial interest as provided by law from date of
   demand until paid, in favor of Magnolia Financial Group, LLC and
   against Kenneth Antos for fraud based on Antos’s willful and intentional
   acts in denying and depriving Magnolia Financial Group, LLC payments
   due under the settlement agreement and in Antos directing such funds
   to entities other than Magnolia Financial Group with the intent to use
   the funds for his own or his family’s benefit, as set forth in the findings
   of fact and conclusions of law previously entered in this matter at ECF
   351.
5. Plaintiff Magnolia Financial Group, L.L.C. is entitled to a fee award in
   the amount of $363,063.95




                   New Orleans, Louisiana this 26th day of June, 2019.




                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE
                                   2
